Citation Nr: 0007806	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-02 577	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1951 to December 1952.

2.	On March 21, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



